United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3892
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Timothy Colhour

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: April 15, 2016
                              Filed: April 20, 2016
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Timothy Colhour directly appeals the sentence imposed by the district court1
after he pleaded guilty to distributing methamphetamine and using a firearm during

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
and in relation to a drug trafficking offense. His counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court abused its discretion by denying a downward variance based on the 18
U.S.C. § 3553(a) factors. We conclude that the court did not abuse its discretion in
denying a variance, as nothing in the record indicated the within-Guidelines sentence
was substantively unreasonable, and the court adequately explained its reasons for
denying it. See United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013)
(under substantive review, district court abuses its discretion if it fails to consider
relevant factor, gives significant weight to improper or irrelevant factor, or commits
clear error of judgment in weighing factors); United States v. Cook, 698 F.3d 667,
670 (8th Cir. 2012) (treating within-Guidelines sentence as presumptively reasonable
on appeal); United States v. Gonzalez, 573 F.3d 600, 608 (8th Cir. 2009) (upholding
denial of downward variance where court considered sentencing factors and properly
explained rationale). We have reviewed the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-